Citation Nr: 0207296	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-44 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected thoracic spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for scoliosis of the thoracic spine.

3.  Entitlement to an initial compensable evaluation for 
residuals of left acromioclavicular joint strain/shoulder 
injury (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 1992 
and from March 1993 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran's claims were remanded by the Board in December 
2000.  The necessary actions were completed by the Los 
Angeles, California RO and the veteran's claims are now ready 
for review by the Board.


FINDINGS OF FACT

1.  The veteran experiences headaches that are unrelated to 
service and which are not secondary to a service-connected 
disability.

2.  The veteran is in receipt of the maximum schedular rating 
available for limitation of motion of the thoracic spine, and 
the veteran's thoracic spine disability has not been shown to 
have presented such an exceptional or unusual disability 
picture so as to render the schedular rating impractical.

3.  From July 2, 1998 to March 1, 1999, the veteran could 
abduct his left arm only to shoulder level.

4.  Prior to July 2, 1998, and from March 1, 1999, the 
veteran was shown to have full range of motion of the left 
shoulder without pain, weakened movement, excess fatigability 
or incoordination.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service and are not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 10 percent rating 
for scoliosis of the thoracic spine have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Codes 5286, 5288, 5291 (2001).

3.  The criteria for a staged initial rating of 20 percent 
from July 2, 1998 to March 1, 1999, for residuals of left 
acromioclavicular joint strain/shoulder injury have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2001).

4.  The criteria for a compensable initial rating prior to 
July 2, 1998, and from March 1, 1999, for residuals of left 
acromioclavicular joint strain/shoulder injury have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the reasons and bases for the 
VA decisions, the information and evidence needed to 
substantiate the claims and the applicable laws and 
regulations.  The VA has no outstanding duty to inform.

The Board notes that the service medical records from the 
veteran's first period of service are not available.  The 
claims file reveals that an extensive search was made without 
any success.  The RO informed the veteran that those records 
were unavailable.  VA treatment reports are of record, the 
veteran has been afforded VA examination of the disabilities 
at issue, and the VA is in receipt of private medical reports 
submitted by the veteran or on his behalf.  The Board is 
unaware of any additional relevant evidence that is 
obtainable.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


I.  Service Connection - Headaches

The veteran maintains that he experiences migraine headaches 
due to his service-connected scoliosis of the thoracic spine.  
The veteran submitted a claim for service connection for 
headaches in November 1994.  He indicated that he had 
experienced headaches in service earlier in 1994.  

The veteran's available service medical records, including 
those from 1994, are silent to any complaints or findings 
related to headaches.  

On VA examination in January 1995 the veteran reported that 
he had had back problems in service which he thought resulted 
in shoulder problems and some headaches.  The veteran 
asserted that if he had to sit or drive for long periods of 
time he developed headaches.  The examination report provided 
no findings related to headaches.  

VA outpatient treatment records dated in August and September 
1997 reveal complaints of headaches.  In August 1997, the 
assessment included migraines.  In September 1997 the veteran 
was noted to have pressure-type headaches.

VA outpatient treatment records dated in July 1998 reveal 
that the veteran complained of headaches in the posterior 
aspect of the head.  He asserted that they had been chronic 
since 1994, without change in character.  The veteran 
reported that Advil provided some relief.  

On VA examination in November 1999 the veteran complained of 
headaches since 1994.  He reported that the headaches started 
in the bilateral occipital region of the neck, with radiation 
to the bi-parietal area and down to the frontal region of the 
head.  The veteran stated that he had the headaches from 
everyday to every other day.  He indicated that they were 
from four to six hours in duration.  He alleviated them with 
pain medication.  The veteran stated that the headaches 
caused him to have occasional dizziness.  The veteran 
reported that the headaches were usually brought on with 
movement of his neck, at times, as well as stress.  The 
veteran also reported that he had neck and back problems.  He 
complained of stiffness in the morning, as well as soreness 
in the occipital region of his neck, with radiation to the 
parietal region.  The veteran noted that he had body spasms 
in his back area.  He indicated that he was unable to sit or 
stand for prolonged periods of time.  Repetitive bending was 
difficult for him.  He stated that the pain lasted about four 
to six hours and was usually sharp in nature.  Neurological 
examination revealed that cranial nerves I through XII were 
within normal limits.  The diagnoses were tension headaches, 
cervical strain, and lumbar strain.  The examiner stated that 
based on his examination of the veteran, as well as from a 
review of the medical record, it was his opinion that the 
veteran's headaches were partly, but not entirely, due to his 
neck problems.  The examiner opined that some of the 
headaches were tension headaches and some of the headaches 
were caused by the cervical strain.  He expressed a belief 
that 50 percent were tension headaches and 50 percent were 
caused by cervical strain.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

While the veteran claims that he developed headaches during 
his second period of service, the service medical records 
from that period of service are silent to any complaints or 
findings related to headaches.  The veteran has consistently 
asserted that he currently has a chronic headache disability 
due to his service-connected thoracic spine disability.  
However, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The record does show complaints of chronic headaches 
soon after discharge from service.  However, none of the 
medical evidence of record has indicated that the veteran 
currently has chronic headaches due to his service, or due to 
a service-connected disability.  The November 1999 VA 
examiner attributed the veteran's headaches to tension and to 
a cervical spine disability.  The Board notes that service 
connection is not in effect for a cervical spine disability, 
and tension headaches have not been attributed to service by 
competent evidence.  

In a September 2000 statement in lieu of VA Form 646, the 
veteran's representative claimed that under Wisch v. Brown, 8 
Vet. App. 139 (1995), the veteran's claim must be remanded 
for another VA examination in order to determine if the 
veteran's headaches were related to the veteran's service-
connected scoliosis.  The representative noted that under 
Wisch the silence by an examiner concerning the cause of a 
condition could not be used as evidence to deny a claim.  The 
Board notes that in this instance the November 1999 VA 
examiner was not silent on the cause of the veteran's 
headaches.  He clearly stated that the veteran's headaches 
were due to tension and to a non service-connected cervical 
spine disability.  Since the cause of the veteran's headaches 
have been clearly defined, and since the medical evidence of 
record indicates that the headaches are unrelated to service, 
or to a service-connected disability, service connection for 
headaches, including as secondary to a service-connected 
thoracic spine disability, is not warranted.


II.  Increased Ratings 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities at issue.  The Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected service-connected disabilities, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Thoracic Spine

The veteran was granted service connection and a 
noncompensable rating for his thoracic spine disability by 
rating action in February 1996.  Service connection was 
established effective from November 1994.  By rating action 
in July 1999 the veteran was assigned a higher initial rating 
of 10 percent for his thoracic spine disability, also 
effective from November 1994.  The veteran seeks a rating in 
excess of 10 percent for scoliosis of the thoracic spine.  

On VA examination in January 1995 there was some moderate 
scoliosis clinically, with some noted leftward deviation, 
particularly when leaning forward.  On range of motion 
testing the anterior flexion was to 85 degrees, extension to 
10 degrees, lateral flexion in both directions to about 45 
degrees, and twisting motions also to about 45 degrees.  
There was no spasm noted and no point tenderness.  The 
impressions included scoliosis, not causing any significant 
disability.

A private neuroradiologist stated in July 1997 that it was 
his opinion that scoliosis of the thoracic spine could 
predispose a patient to develop future degenerative changes 
of their lumbar spine due to the unusual and excessive forces 
created by activities of daily living.  It was further noted 
that those degenerative changes would be manifest by minimal 
anterior wedging of the last ribbed vertebral segment as 
documented in the veteran's medical record.   

An October 1998 VA outpatient record indicates that the 
veteran had tried a corset brace but it did not give enough 
support.  The veteran stated that he used a dorsal lumbar 
brace for work and lifting.  Physical examination revealed 
thoracic spine scoliosis approximately 15 degrees in 
measurement.

The veteran was afforded a VA orthopedic examination in March 
1999.  The veteran reported that he had intermittent back 
pain.  He noted that it flared up twice a day and was 
accompanied by headache, lasting about 20 minutes.  The 
veteran stated that he took Aleve to relieve the pain.  The 
veteran denied radicular pain from the entire back.  The most 
painful area he pointed to was the upper back.  The veteran 
reported no major flare-up factors.  Examination of the 
thoracic and lumbar spine revealed scoliosis with convexity 
toward the left upper thoracic and slight compensatory curve 
in the lower lumbar region.  There was no major pelvic 
obliquity.  However, the scoliosis seemed to be structural 
with rotational deformity and mild.  Range of motion of the 
back was from 0 to 95 degrees flexion, 0 to 35 degrees 
extension, 0 to 35 degrees right rotation, 0 to 35 degrees 
left rotation, 0 to 40 degrees right lateral bending, and 0 
to 40 degrees left lateral bending.  There was no spasm or 
tenderness of the muscles.  The examiner noted that range of 
motion was not affected by pain, weakness, fatigue or 
incoordination.  X-rays of the thoracic spine revealed normal 
kyphosis and normal vertebral heights and disk spaces.  There 
was convexity of the upper thoracic region toward the left 
side centered at T5, that measured less than 25 degrees.  The 
diagnoses included mild thoracolumbar scoliosis.  The 
examiner opined that pains produced by heavy lifting, and the 
tasks that he used to perform, caused production of pain 
secondary to the scoliosis.  The examiner noted that the 
scoliosis was likely to limit functional activity during 
flare-ups.  The examiner also noted that the veteran was able 
to sit six hours in an 8-hour work day, that he could 
occasionally bend and stoop, and lift 50 pounds, 
occasionally, and 25 pounds, frequently.  The examiner 
finally stated that the veteran did not exhibit weakened 
movement, excess fatigability, or incoordination, due to the 
service-connected thoracic spine disability.

VA X-rays of the veteran's thoracic spine in November 1999 
were noted to be normal.  The November 1999 VA physical 
examination report made no findings related to the thoracic 
spine.

The veteran's current 10 percent disability evaluation is the 
maximum schedular evaluation available for limitation of 
motion of the thoracic spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  A greater schedular evaluation may be assigned if 
a veteran has a demonstrable deformity of a vertebral body, 
ankylosis of the dorsal spine, or intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288, 
5293 (2001).  However, the medical evidence of record does 
not show the veteran to have any such disabilities.  X-ray 
examinations of the thoracic spine in November 1999 revealed 
no evidence of compression or other fracture, and revealed 
that the intervertebral disc spaces were not significantly 
compromised.

The Board has considered the disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2001), to include functional loss 
due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, even with 
consideration of such factors, the record does not 
demonstrate functional impairment comparable to ankylosis.  
On VA orthopedic examination in March 1999, the veteran 
reported no major flare-up factors.  The examiner noted that 
range of motion was not affected by pain, weakness, fatigue, 
or incoordination.  Further, the examiner stated that the 
veteran did not exhibit weakened movement, excess 
fatigability, or incoordination, due to the service-connected 
thoracic spine disability.  Therefore a higher rating for 
limitation of motion cannot be assigned considering these 
factors.

Accordingly, the Board finds that the veteran does not meet 
the requirements for an initial rating in excess of 10 
percent under any schedular criteria for rating the thoracic 
spine.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  The veteran has not ever been 
hospitalized for his scoliosis of the thoracic spine and it 
has not been shown that this disability has interfered with 
his employment other than as contemplated by the current 
schedular rating.  The Board does not find that any unusual 
or exceptional disability factors have been presented.  
Consequently an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2001). 

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  Since the veteran has not met the requirements for a 
rating in excess of 10 percent for scoliosis of the thoracic 
spine at any time since the grant of service connection, 
higher staged ratings are not for application.  Id. 


B.  Increased Rating - Left Shoulder

The veteran was granted service connection and a 
noncompensable rating for residuals of left acromioclavicular 
joint strain/shoulder injury (minor) by rating action in 
February 1996.  Service connection was effective from 
November 1994.

On VA examination in January 1995 the veteran complained of 
periodic numbness in his left arm and hand.  He said that it 
probably occurred about once every couple of weeks and maybe 
lasted for about 15 minutes, and then went away.  He asserted 
that his hand seemed to turn purple when that happened.  
Occasionally, it might be set off by a strenuous exercise 
such as weightlifting or playing football.  It did not seem 
to limit him significantly.  Examination revealed full range 
of motion of the left shoulder with 0 to 180 degrees anterior 
and lateral flexion, as well as minus 90 to positive 90 
degrees with rotational movements.  There was some crepitus 
noted in the left shoulder.  The veteran had a questionable 
Felon's sign, bilaterally, and negative Tinel's sign.  
Neurological examination revealed strength and sensation to 
be intact.  The impressions included history of left shoulder 
strain and possible difficulties in the left shoulder related 
to the back, which did not cause any significant problems.

A July 2, 1998 VA outpatient record indicates that the 
veteran could not raise his shoulder up over a certain point 
(the record is illegible as to what that point was).  A 
September 1998 VA outpatient record indicates that the 
veteran complained of continuous left shoulder pain, which 
was worse with shoulder abduction past 90 degrees.  The 
veteran reported that his left shoulder occasionally swelled 
superiorly into a hard knot, limiting abduction.  The veteran 
reported that when he had the hard knot, he had pain with 
abduction from 90 to 110 degrees and that he was unable to 
actively abduct past 110 degrees.  Examination revealed that 
the veteran could abduct the left shoulder to 90 degrees 
actively.  Passive motion of the left shoulder was to 110 
degrees, limited by pain.  An MRI of the left shoulder was 
negative.  The examiner suspected deltoid bursitis.

The March 1, 1999 VA orthopedic examination report notes that 
the veteran complained of pain in the superior aspect of the 
left shoulder, with the most painful area being in the upper, 
middle and lower back.  The veteran was not under any 
treatment for his left shoulder.  Examination of the 
shoulders revealed slight obliquity of the shoulders and the 
right shoulder seemed to be slightly more forward.  The 
shoulder joint anteriorly was not tender, bilaterally.  The 
subacromial joints were not tender.  The veteran had full 
range of motion of the shoulders without instability, pain, 
weakness, incoordination or fatigue.  Drop arm test was 
negative, impingement sign was negative and apprehension test 
was negative, bilaterally.  The muscles acting on the 
shoulders were 5/5 in strength.  There was no tenderness over 
the sub-deltoid region or deltoid insertion.  X-rays revealed 
normal alignment and normal left shoulder joint space.  There 
was minimal high riding humeral head.  The acromioclavicular 
joint was normal, bone density was normal, and there was no 
soft tissue calcification.  The diagnoses included normal 
examination of the shoulders.  The examiner stated that there 
was no evidence of present abnormality in the left shoulder, 
and that the veteran did not exhibit weakened movement, 
excess fatigability or incoordination due to the service-
connected left shoulder disability.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2001).

A 20 percent rating is for assignment if there is limitation 
of motion of the minor arm to shoulder level, or to midway 
between the side and shoulder level.  A 30 percent rating is 
for assignment if there is limitation of motion of the minor 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Ratings of 20 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Ratings of 20 percent and higher are available for impairment 
of the humerus, including for recurrent dislocation of the 
scapulohumeral joint or for fibrous union, nonunion or loss 
of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

Ratings of 10 percent and higher are available for impairment 
of the clavicle or scapula manifested by malunion, nonunion 
or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson.  The Board notes that a July 1998 
VA outpatient record indicates that the veteran could not 
actively abduct his left shoulder past 90 degrees.  It was 
also reported that there was pain on passive movement of the 
left shoulder, which movement was limited to 110 degrees.  It 
is not clear whether this temporary disability of the left 
shoulder, suspected to be deltoid bursitis, was related to 
the veteran's service-connected left shoulder strain.  
However, resolving all doubt in favor of the veteran and, 
considering pain on motion during flare-ups, the Board finds 
that the veteran met the requirements for a 20 percent staged 
rating for limitation of motion of the arm to shoulder level 
from July 2, 1998 to March 1, 1999.  Even with consideration 
of pain, functional impairment comparable to ankylosis of the 
scapulohumeral articulation was not demonstrated during that 
period.  See Deluca.  

However, no disability of the left shoulder was found on VA 
examinations on January 20, 1995 and in March 1, 1999.  These 
examinations revealed full range of motion of the left 
shoulder without pain.  The March 1999 VA examiner further 
stated that the veteran did not exhibit weakened movement, 
excess fatigability or incoordination due to the service-
connected left shoulder disability.  Accordingly, the Board 
finds that the medical evidence does not indicate that the 
veteran met the criteria for a compensable rating for his 
left shoulder disability prior to July 2, 1998, or subsequent 
to March 1, 1999.

Since the veteran has not been shown to have ankylosis of 
scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula, at any time during the rating period, he 
does not warrant a compensable evaluation under Diagnostic 
Codes 5200, 5202 or 5203.  

The veteran has not ever been hospitalized for his service-
connected left shoulder disability and he had not asserted 
that this disability has markedly interfered with employment 
beyond that contemplated by the currently assigned disability 
rating.  The Board does not find that any unusual or 
exceptional disability factors have been presented.  
Consequently an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for headaches as secondary 
to service-connected thoracic spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
scoliosis of the thoracic spine is denied.

Entitlement to a 20 percent evaluation for residuals of left 
acromioclavicular joint strain/shoulder injury (minor), from 
July 2, 1998 to March 1, 1999, is granted, subject to the law 
and regulations regarding the award of monetary benefits.  

Entitlement to a compensable rating for residuals of left 
acromioclavicular joint strain/shoulder injury (minor), prior 
to July 2, 1998 and from March 1, 1999, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

